Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 29, 1996, which ruled that claimant’s benefit rate should be reduced to zero.
During his 36 years as a civilian employee of the Federal Government, claimant contributed 7% of his gross salary to a pension fund while his employer contributed an amount at least equal to claimant’s contribution. Upon his retirement, claimant began receiving monthly pension payments. Claimant also applied for unemployment insurance benefits. The Unemployment Insurance Appeal Board, however, ruled that claimant’s benefit rate had to reflect his receipt of pension payments, a computation which reduced his benefit rate to zero. We affirm. Labor Law § 600 (7) (b) provides for reduction of a claimant’s benefit rate where he or she receives a pension to which a base period employer has contributed (see, Matter of Favorito [Hudacs], 195 AD2d 679, lv denied 82 NY2d 660). Given claimant’s life expectancy at the time he retired, his contributions to his pension fund were approximately 12% of the actuarial value thereof. We conclude that substantial evidence supports the Board’s decision reducing claimant’s benefit rate to zero (see, Matter of Mareno v Roberts, 113 AD2d 987).
Cardona, P. J., Mikoll, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.